TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-12-00479-CV



                         Lewis Nichols and David Rambo, Appellants

                                                v.

                       Scott Spann and Anand Joshi, M.D., Appellees


    FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
      NO. D–1-GN-12-000176, HONORABLE ERIC SHEPPERD, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellees Scott Spann and Anand Joshi, M.D. have filed an agreed motion to dismiss

signed by both sides, indicating that the parties have resolved the underlying dispute and

requesting that we dismiss this appeal. We grant the motion and dismiss the appeal. See Tex. R.

App. P. 42.1(a).




                                            __________________________________________

                                            Bob Pemberton, Justice

Before Justices Puryear, Pemberton, and Field

Dismissed on Agreed Motion

Filed: August 15, 2013